PER CURIAM.
We affirm appellant’s conviction, based on his plea of nolo contendere, to two counts of burglary and one count of causing a minor to become a delinquent. We also affirm his sentence as an habitual felony offender as to the burglaries. However, we note that the trial court inadvertently included the misdemeanor charge in her pronouncement of sentence and the written sentence of habitual felony offender in case No. 93-6703. We remand solely for the purpose of having the trial court correct the sentence in this regard. This does not affect the term of appellant’s probation nor that portion of the sentence which required him to serve six months in the county jail.
HERSEY, GUNTHER and POLEN, JJ., concur.